NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN GONZALEZ-MARTINEZ, AKA                   No.    16-72046
Martin Gonzalez, AKA Martin G. Martinez,
AKA Martin Martinez Gonzalez,                   Agency No. A206-408-954

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Martin Gonzalez-Martinez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th

Cir. 2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Gonzalez-

Martinez failed to establish the harm he experienced or fears in Mexico was or

would be on account of an imputed political opinion. See INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (an applicant “must provide some evidence of [motive],

direct or circumstantial”).

      Gonzalez-Martinez does not challenge the agency’s determination that he

did not establish past persecution on account of his race. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived). Substantial evidence supports the

agency’s determination that Gonzalez-Martinez failed to show a pattern or practice

of persecution against indigenous Zapotecs in Mexico. See Wakkary v. Holder,

558 F.3d 1049, 1061-62 (9th Cir. 2009) (record evidence of widespread

discrimination against particular groups did not compel the conclusion that there

was a pattern or practice of persecution). Thus, Gonzalez-Martinez’s withholding

of removal claim fails.

      Substantial evidence also supports the agency’s determination that


                                         2                                   16-72046
Gonzalez-Martinez failed to show it is more likely than not that he will be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    16-72046